PER CURIAM.
Motion for an appeal from a judgment upon a verdict finding for the defendant, Black Motor Company, upon the issue of whether there was a contract made by an authorized agent of the defendant to pay Elmo Robinette, now deceased, a bonus, of $440 a year over and above his salary for a period of 4½ years.
The court is of opinion that the evidence authorized submission of the issue to the jury and supports the verdict and judgment.
The motion for an appeal is overruled and the judgment stands affirmed.